Citation Nr: 0921763	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
groin rash (claimed as Persian Gulf illness). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 until 
his retirement in March 1995, including service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  Commendations and awards include a Southwest Asia 
Service Medal with two devices and a Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
groin rash on the grounds of no new and material evidence.  

The issue of service connection for groin itch/rash is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  An October 2001 rating decision denying service 
connection for groin rash was not appealed.  

2.  In December 2004 the veteran submitted a new claim for 
service connection for groin itch/rash.

3.  Evidence compiled since the October 2001 rating decision, 
including evidence in VA treatment records of prescribed 
steroid treatment, is new and material, and raises a 
reasonable possibility of substantiating the veteran's claims 
for service 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for a groin rash disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for groin rash 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

In an October 2001 rating decision the RO denied service 
connection for a groin rash condition on the grounds that the 
Veteran's groin rash was neither treated nor diagnosed during 
military service, and on the grounds that, although 
unexplained by diagnosis, the condition was not shown to be 
so severe as to warrant a compensable evaluation.  A 
substantive appeal was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In December 2004 the veteran submitted a new claim for 
service connection for groin itch/rash.  In October 2005 the 
RO denied the Veteran's claim on the grounds of no new and 
material evidence.  The veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In his new claim for service connection the Veteran's avers 
that he "never said it was a groin rash," and stresses that 
his current claim for service connection is for "groin 
itch." However, in his Notice of disagreement he complained 
of symptomatology for the past 12 to 14 years and said 
"nothing has changed."  Accordingly, the Board finds that 
the current claim is based on the same factual basis as the 
time the case was last decided on the merits  New and 
material evidence is thus necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the October 2001 rating decision 
includes VA Dermatology Clinic records dated in 2005 and 
2006, which show that the Veteran was placed on an oral 
steroid and a topical steroid for treatment of his groin 
itch.  These records also note that the Veteran's symptoms 
recur when not medicated.  There is also an indication of 
frequent follow-up clinic visits for the groin itch/rash 
condition.  This evidence is new since it was not of record 
at the time of the December 1988 denial.  The Board must 
presume the credibility of this evidence for the purpose of 
reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing 
the Board finds that it is material since it indicates that 
the Veteran's condition may warrant a compensable evaluation.  
It thus raises a reasonable possibility of substantiating the 
veteran's claim for service connection.  New and material 
evidence having been found, the veteran's claim for service 
connection for groin rash must be reopened.  38 C.F.R. § 
3.156.  





ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for groin 
itch/rash, the petition to reopen that claim is granted.


REMAND

Having reopened the claim for service connection for groin 
itch/rash based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  For the reasons 
that follow the Board finds that additional development is 
warranted. 

The Veteran says that his groin itch/rash condition began in 
1994; prior to his 1995 retirement from active duty service.  
Post military and VA treatment records dating from early 1997 
reflect complaints of and show treatment for persistent groin 
itch.  

In January 2001 the Veteran was accorded a C&P foot 
examination, which included examination of the Veteran's 
genitals.  A diagnosis of "itching genitals" was returned.  
On the other hand, post-service military and VA treatment 
records reflect varying diagnoses of "scrotal/groin 
pruritis," "inguinal pruritis," "tinea cruris," 
"mechanical intertrigo," and "perineal intertrigo."  
Unfortunately, an opinion as to whether the Veteran's groin 
itch/rash condition was incurred during service has not been 
proffered.  This is particularly remiss since the Veteran 
says that his disorder began during service.  The evidence is 
thus inadequate for a decision in this matter.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (holding that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability). 
 Remand for a new C&P examination and an opinion as to 
whether the Veteran's groin itch/rash disorder is related to 
service is thus warranted.  Id.  Since the claims folder is 
being returned it should be updated to include any VA 
treatment records compiled since August 2006.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Request and associate with the claims 
file all VA medical records dated since 
August 2006.  Also attempt to obtain any 
other pertinent treatment records 
identified by the Veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  After completion of step 1, schedule 
the Veteran for a C&P skin examination.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
ALL FINDINGS, INCLUDING ANY RESIDUAL 
SCARRING, MUST BE REPORTED IN DETAIL.  The 
examiner is specifically requested to opine 
as to whether it is at least as likely as 
not that a current groin itch/rash 
disorder, if determined to be attributable 
to a medically known diagnosis, was 
incurred during active military service.  
In offering this assessment, the examiner 
must acknowledge and discuss the Veteran's 
report of a continuity of groin rash since 
service.  In addition, in providing this 
impression, based on the Veteran's report 
of a continuity of recurrent symptoms since 
service and the medical evidence showing 
treatment for a groin rash during the 
course of this appeal, regardless of 
whether a skin problem is active during the 
examination, the examiner must comment on 
the onset and/or etiology of the condition 
and must rule in or exclude a diagnosis of 
tinea cruris.  A complete rationale for all 
opinions proffered must be set forth in a 
legible report.
 
3.  Readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


